DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6-10, 14, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0047055 A1 (Ward) in view of KR 20-0473830 Y1 (Kim) and US 2010/0317488 A1 (Cartaya).
With respect to claim 1: Ward discloses an exercise machine system 100/200/300/400/500/600/700/800/900/1000/1100, comprising: a display including a mirrored surface and a backlit display behind the mirrored surface ([0040]-[0044]). Ward’s system can be mounted to the floor or to the wall ([0052]-[0053] and Figs. 2H-2I). Ward’s system displays workouts, provides feedback, and can be used by multiple users at once to encourage social engagement ([0004]-[0025] and [0075]-[0084]). The system can use a pressure sensor mat 124 and/or other exercise devices 126 ([0041] and Fig. 1). 
Ward does not disclose a storage system comprising a storage compartment, a door, and a hinge as claimed. 
Cartaya discloses a “self-contained home exercise system” with a housing 100, a monitor 300, and optional doors 5/6. The housing 100 includes racks 110/120/130/140 for holding items. The monitor 300 displays workouts and provides feedback, thereby acting as a virtual personal trainer. 
Kim discloses a mirror part 130 attached to furniture 100 using popup part 150. The popup part 150 allows the mirror part 130 to open in a minimum of space, thereby precluding unwanted collision of the mirror part 130 with the surroundings thereof. Further, the popup part 150 keeps the mirror facing the user at any position of the mirror part 130 (between opened and closed positions). The supporting plates 111 hold items. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Ward’s exercise display system with Kim’s furniture 100 and mirror part 130, as the combination of prior art elements according to known methods yields predictable results to one of ordinary skill in the art. 
One would be motivated to make such a combination in order to make a self-contained exercise system like Cartaya’s, but with the display (monitor 300) integrated with the door of the cabinet. The popup part 150 in Kim’s invention allows Ward’s display to always face a user, in the same way that Kim’s mirror part 130 always faces a user. The popup part 150 providing opening in a minimum of space is desirable for Ward’s display for the same reasons it is desirable for Kim’s mirror part 130.  
It is obvious to use Kim’s furniture 100 and supporting plates 111 analogously to Cartaya’s housing 100 and racks 110/120/130/140, to store Ward’s mat 124 and various other exercise devices 126.
With respect to claim 2: See Kim’s figures for the claimed configuration. 
With respect to claim 3: In the combination, Ward’s display is on the outer face of the door, to thereby always face a user in the same way as Kim’s mirror part 130. 
With respect to claim 4: Ward does not disclose vertically adjusting the position of the display. However, Ward [0052] discloses bolts. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use bolts to connect Ward’s display to the mirror part 130, as the combination of prior art elements according to known methods yields predictable results to one of ordinary skill in the art.
Such a connection results in the display having a vertically adjustable position, in that where the display is bolted to the mirror part 130 is adjustable. In that Ward discloses alternative attachment to the floor and to a wall, one would be motivated to adjust the vertical position of the display based on where the apparatus is used/mounted. 
With respect to claim 6: See Kim’s figures. The viewing angle is adjustable by opening and closing the mirror part 130.
With respect to claim 7: See Ward [0040], [0044], and [0050]. A reflection of a user and the display are both visible.
With respect to claim 8: See Ward [0054] for disclosure of a touchscreen. 
With respect to claim 9: Kim’s supporting plates 111 meet “a plurality of storage features” as claimed. 
With respect to claim 10: Kim’s figures do not show the entire opening sequence of the mirror part 130. On Kim page 9, the mirror part 130 is open, but is not parallel the opening of the storage compartment. It is obvious for the mirror part 130 to be parallel to the opening at some point of the opening sequence, either at some other point in the travel of mirror part 130 or by very slight modification of Kim’s popup part 150. 
With respect to claim 13: See Kim page 9. At least parts 157 and 158 meet “a plurality of lateral members” as claimed. 
With respect to claim 14: By making the same combinations/modifications as in the rejections above, Ward in view of Kim and Cartaya makes obvious an exercise storage system, comprising: a storage compartment (Kim’s furniture 100); a door (Kim’s mirror part 130 combined with Ward’s display, analogous to Cartaya’s door 5/6); a display (Ward’s display) connected to the door, the display including a mirrored surface (Ward [0040], [0044], and [0049]); and a hinge (Kim’s popup part 150) connecting the door to the storage compartment, the hinge including: a first lateral member (upper popup part 150) rotatably connected to a wall of the storage compartment and rotatably connected to the door; and a second lateral member (lower popup part 150) rotatably connected to the wall of the storage compartment and rotatably connected to the door.
With respect to claims 17-18: Kim’s prevention bar 152 meets “a door shaft” as claimed. 

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0047055 A1 (Ward) in view of KR 20-0473830 Y1 (Kim) and US 2010/0317488 A1 (Cartaya) as applied to claim 1 above, and further in view of US 5,683,332 (Watterson).
With respect to claim 10: Kim does not disclose latching of the mirror part 130. Watterson discloses a treadmill combined with a cabinet, and latching of the treadmill to an upper portion of the cabinet when the treadmill is stored within the cabinet.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to add a latch for the mirror part 130/display at an upper portion of the furniture 100, as the combination of prior art elements according to known methods yields predictable results to one of ordinary skill in the art.
One would be motivated to add a latch to prevent the display from unexpected opening. 

Claims 11-12 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0047055 A1 (Ward) in view of KR 20-0473830 Y1 (Kim) and US 2010/0317488 A1 (Cartaya) as applied to claims 1 and 14 above, and further in view of DE 19961264 A1 (Abele).
With respect to claims 11-12: Kim’s figures do not show an open position as claimed. Abele’s hinge mechanism is analogous to Kim’s popup part 150, but affords greater freedom of the door part. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Abele’s hinge mechanism in lieu of Kim’s popup part 150, as the substitution of one known element for another yields predictable results to one of ordinary skill in the art.
Using Abele’s hinge mechanism enables an open position in which the display 1) is parallel and faces the same direction as the opening of the storage compartment, and 2) does not overlap any portion of the storage compartment.
With respect to claims 15-16: By making the same substitution as in the rejections of claims 11-12, Abele’s column 32 meets “a wall shaft” as claimed. 
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 19-20 are allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M ROERSMA whose telephone number is (571)270-3185. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW M ROERSMA/Primary Examiner, Art Unit 3637